Citation Nr: 0720923	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-20 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder, claimed as secondary to the service-connected left 
ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from July 1967 to January 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that, in part, denied the appellant's 
claim of entitlement to secondary service connection for a 
lumbar spine disorder.

In June 2006, a videoconference hearing was held between the 
RO and the Board in Washington, DC before the undersigned 
Acting Veterans Law Judge who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.

In its February 2003 rating decision, the RO also denied the 
appellant's claim of entitlement to an evaluation in excess 
of 20 percent for the left ankle disability.  After the RO 
issued a Statement of the Case in April 2004, the appellant 
submitted a VA Form 9, in June 2004, in which he continued 
his appeal as to the secondary service connection claim only.  
Although the veteran presented testimony on this issue during 
the hearing held in June 2006, because the appellant failed 
to complete the procedural steps necessary for an appeal of 
the increased rating claim, the Board may not address the 
left ankle disability in its consideration of the claim on 
appeal.  Therefore, the issue of an increased rating for the 
left ankle disability is REFERRED to the RO for appropriate 
action.


FINDING OF FACT

The appellant's left ankle disability did not cause or make 
chronically worse any lumbar spine disorder.





CONCLUSION OF LAW

The appellant does not have a lumbar spine disorder that is 
proximately due to or the result of the service-connected 
left ankle disability and the criteria for the establishment 
of service connection are not met.  38 U.S.C.A. §§ 1101, 
1110, 1131, 1154, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of the information necessary to substantiate his secondary 
service connection claim by correspondence dated in November 
2002, and September 2004.  

Those documents informed the veteran of VA's duty to assist 
and what kinds of evidence the RO would help obtain.  In 
those letters, the RO informed the appellant about what was 
needed to establish entitlement to secondary service 
connection.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed, as "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  

There is nothing about the evidence or any response to any 
notification that suggests the case must be re-adjudicated ab 
initio to satisfy the requirements of 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2006) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating a 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was informed about the 
kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  

The appellant was afforded VA medical examinations.  Private 
and VA medical records were obtained and associated with the 
claims file.  The appellant did not provide any information 
to VA concerning available treatment records that he wanted 
the RO to obtain for him that were not obtained.  The 
appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did advise the appellant of such information in 
correspondence dated in October 2006.  In addition, because 
the appellant's lumbar spine claim for secondary service 
connection is being denied, the questions of an appropriately 
assigned evaluation and the effective date for a grant of 
service connection are not relevant.

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability on a 
secondary basis, as well as the assistance VA would provide.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

The appellant contends that he has incurred lumbar spine 
pathology as a result of his service-connected left ankle 
disability.  He argues that his service-connected disability 
of the left ankle has aggravated his current lumbar spine 
disorders.  Having carefully considered the claim in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim and the appeal will be denied.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The veteran prevails in either event.  
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The evidence of record includes a January 1992 written 
statement from a private physician who had been treating the 
appellant for his work-related bilateral knee injuries.  This 
physician noted that the appellant was complaining of sciatic 
pain; the doctor also stated that the appellant's injury in 
the late summer of 1991 had also included an injury to his 
back.  Radiographic examination revealed degenerative changes 
of the lumbar spine.  In August 1992, the appellant continued 
to complain of ongoing back pain.  In December 1992, the 
appellant's sciatica was noted to be mild to moderate.    

The evidence of record also includes VA outpatient treatment 
records.  A June 2002 physician note indicates that the 
appellant sought treatment for low back pain that he said 
started following his use of a left knee brace two months 
prior.  The appellant denied any prior history of back 
trouble.  Radiographic examination revealed decreased disc 
height at L4-5 and L5-S1, as well as facet arthropathy at L4-
5 and L5-S1.  There was no foraminal narrowing.  The 
assessment was low back pain as a result of incorrect 
postural positioning as the low back pain was developed post 
application of the left knee brace for degenerative 
arthritis.  An October 2002 problem list included diagnoses 
of lumbar osteoarthritis and lumbago.  

The appellant underwent a VA medical examination in October 
2002.  The examiner noted that private radiographs had 
revealed the presence of osteophytes from L3 to S1 that 
resulted in evidence of degenerative disc disease in the 
lumbar area.  The examiner rendered a diagnosis of 
degenerative disc disease of the lumbosacral spine with 
possible disc protrusion.

Pursuant to VA's duty to assist the claimant, the appellant 
underwent VA medical examination by a doctor in January 2003, 
who reviewed the appellant's claims file.  Shipwash v. Brown, 
8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).

The examiner noted that the appellant's service medical 
records were silent for any mention of low back problems and 
that post-service records mentioned a back injury in 1991.  
The examiner also noted that a November 1993 treatment note 
had included a diagnosis of bilateral osteoarthritis of the 
knees with a complaint of back pain associated with the 
knees.  Radiographic examination of the appellant's spine 
revealed moderate multi-level degenerative disc disease of 
the lumbar spine.  The examiner rendered a diagnosis of 
lumbar degenerative disc disease with mild left lower 
extremity radiculopathy.  The examiner concluded that the 
appellant's lumbar intervertebral disc disease was a stand-
alone entity and that it was not adjunct to his left ankle 
disability.  The examiner also concluded that the appellant's 
service-connected left ankle disability did not aggravate his 
low back condition.  The examining physician further stated 
that the aggravation of the appellant's lumbar spine 
condition was due to his non-service-connected left knee 
condition.

A June 2003 VA outpatient clinic note indicates that the 
appellant's left leg gave way because of his herniated disc 
problem.  He fell against his truck as a result.  He 
complained of leg and back pain that were similar to pain he 
had had in the past.  The clinical assessment was low back 
pain with herniated discs and recurrent pain.  A March 2004 
list of active medical problems includes lumbar 
osteoarthritis, facet arthropathy and lumbago.

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131.  
Certain chronic disabilities, including arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service even though there is no evidence of 
such disease during service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.310, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.

Recently, the regulation was revised to incorporate the 
Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 

The Board notes that the revision to the regulation 
incorporated interpretations of Court decisions which were 
already being applied by the VA.  Accordingly, a remand to 
have the RO apply the revised regulation is not required.  

Here, the preponderance of the evidence is against the claim.  
First, there is no evidence of record that the appellant was 
treated for any lumbar spine arthritis in service or within 
12 months of his separation from service; there is no 
evidence of record to suggest that an arthritis condition 
existed until many years after service.  The appellant 
himself contends only that he has a lumbar spine condition 
that is caused by, or made worse by, his service-connected 
left ankle disability.  

The Board has considered the appellant's written statements 
and his November 2006 testimony, as well as the written 
statements of his representative and the November 2006 
testimony of his spouse, submitted in support of his argument 
that his current lumbar spine disorders are etiologically 
related to his left ankle disability.  To the extent that 
such statements represent evidence of continuity of 
symptomatology, without more, they are not competent evidence 
of a diagnosis, nor do they establish a nexus between any 
acquired pathology and the appellant's military service.  See 
McManaway v. West, 13 Vet. App. 60, 66 (1999).  These lay 
statements are the only evidence of record to support the 
appellant's claim.  On the other hand, the competent medical 
evidence of record found in the report of the January 2003 VA 
medical examination indicates that there is no relationship 
between the appellant's left ankle disability and his low 
back pathology.  The preponderance of the competent evidence 
of record shows that there is no etiological relationship, 
either through causation or aggravation, between the 
appellant's service-connected ankle disability and his 
claimed lumbar spine disorder.

The Board concludes, therefore, that the evidence does not 
support the finding, in the sense that Allen represents, of a 
nexus between the appellant's service-connected left ankle 
disability and any low back pathology.  Likewise, the 
evidence does not support a finding of any causal connection.  
The preponderance of the evidence is therefore against the 
secondary service connection claim for the claimed low back 
condition.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
secondary service connection claim.  Because the 
preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).


ORDER

Service connection for a lumbar spine disorder is denied.



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


